UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number: 811-08062 Nicholas Equity Income Fund, Inc. (Exact Name of Registrant as Specified in Charter) 700 North Water Street, Milwaukee, Wisconsin 53202 (Address of Principal Executive Offices) (Zip Code) Jennifer R. Kloehn, Senior Vice President and Treasurer 700 North Water Street Milwaukee, Wisconsin 53202 (Name and Address of Agent for Service) Registrant's Telephone Number, Including Area Code: 414-272-4650 Date of Fiscal Year End: 03/31/2017 Date of Reporting Period: 06/30/2016 Item 1. Schedule of Investments. NICHOLAS EQUITY INCOME FUND, INC. SCHEDULE OF INVESTMENTS (UNAUDITED) AS OF JUNE 30, 2016 SHARES OR PRINCIPAL AMOUNT VALUE COMMON STOCKS 91.87% Consumer Discretionary - Durables & Apparel 2.31% 215,000 Tupperware Brands Corporation $ 12,100,200 Consumer Discretionary - Media 11.27% 309,080 Cinemark Holdings, Inc. 11,269,057 666,250 Gannett Co., Inc. 9,200,913 562,500 TEGNA, Inc. 13,033,125 202,500 Time Warner Inc. 14,891,850 100,300 WPP plc 10,483,356 58,878,301 Consumer Discretionary - Retailing 1.13% 107,500 Foot Locker, Inc. 5,897,450 Consumer Discretionary - Services 5.63% 115,000 Cedar Fair, L.P. 6,649,300 77,500 DineEquity, Inc. 6,570,450 146,000 Six Flags Entertainment Corporation 8,460,700 310,000 StoneMor Partners L.P. 7,765,500 29,445,950 Consumer Staples - Food & Staples Retailing 3.42% 215,000 Walgreens Boots Alliance, Inc. 17,903,050 Consumer Staples - Food, Beverage & Tobacco 2.76% 152,300 B&G Foods, Inc. 7,340,860 69,500 Philip Morris International Inc. 7,069,540 14,410,400 Energy 6.90% 420,470 Dorchester Minerals, L.P. 6,063,177 475,000 EnLink Midstream Partners LP 7,899,250 77,500 Kinder Morgan, Inc. 1,450,800 414,600 Plains All American Pipeline, L.P. 11,397,354 135,000 Plains GP Holdings, L.P. 1,408,050 227,178 Williams Partners L.P. 7,869,446 36,088,077 Financials - Banks 3.77% 140,000 PNC Financial Services Group, Inc. (The) 11,394,600 245,000 Webster Financial Corporation 8,317,750 19,712,350 Financials - Diversified 3.53% 265,000 Artisan Partners Asset Management Inc. 7,335,200 167,500 Northern Trust Corporation 11,098,550 18,433,750 Financials - Insurance 6.27% 117,500 Chubb Limited 15,358,425 415,000 Old Republic International Corporation 8,005,350 75,500 Willis Towers Watson Public Limited Company 9,385,405 32,749,180 Financials - Real Estate 3.01% 226,300 W.P. Carey Inc. 15,709,746 Health Care - Equipment & Services 5.02% 202,500 Cardinal Health, Inc. 15,797,025 165,000 ResMed Inc. 10,432,950 26,229,975 Health Care - Pharmaceuticals, Biotechnology & Life Sciences 8.95% 242,500 AbbVie Inc. 15,013,175 155,000 Gilead Sciences, Inc. 12,930,100 535,000 Pfizer Inc. 18,837,350 46,780,625 Industrials - Capital Goods 2.42% 80,000 Snap-on Incorporated 12,625,600 Industrials - Commercial & Professional Services 5.72% 85,000 Deluxe Corporation 5,641,450 210,300 KAR Auction Services, Inc. 8,777,922 297,500 Nielsen Holdings plc 15,461,075 29,880,447 Industrials - Transportation 1.58% 135,000 Ryder System, Inc. 8,253,900 Information Technology - Hardware & Equipment 4.52% 144,400 Apple Inc. 13,804,640 117,500 Harris Corporation 9,804,200 23,608,840 Information Technology - Semiconductors & Semiconductor Equipment 4.05% 205,000 Microchip Technology Incorporated 10,405,800 1,135,000 Xerox Corporation 10,771,150 21,176,950 Information Technology - Software & Services 4.77% 80,000 International Business Machines Corporation 12,142,400 250,000 Microsoft Corporation 12,792,500 24,934,900 Materials 1.16% 111,127 Greif, Inc. - Class B 6,084,203 Telecommunication Services 3.68% 235,000 AT&T Inc. 10,154,350 462,300 West Corporation 9,088,818 19,243,168 TOTAL COMMON STOCKS (cost $412,674,747) 480,147,062 CONVERTIBLE PREFERRED STOCKS 2.14% Energy 2.14% 230,000 Kinder Morgan, Inc. 9.75%, Cumulative Convertible Preferred Stock, Series A (cost $9,692,038) 11,184,900 SHORT -TERM INVESTMENTS 4.46% Commercial Paper - 4.05% $ 1,300,000 Bemis Company, Inc. 07/05/16, 0.68% 1,299,902 900,000 Nissan Motor Acceptance Corporation 07/06/16, 0.70% 899,913 1,850,000 Hyundai Capital America, Inc. 07/07/16, 0.70% 1,849,784 1,000,000 Nissan Motor Acceptance Corporation 07/08/16, 0.70% 999,864 1,700,000 WEC Energy Group, Inc. 07/11/16, 0.80% 1,699,622 2,000,000 Eaton Corporation 07/12/16, 0.70% 1,999,572 2,400,000 Eaton Corporation 07/13/16, 0.70% 2,399,440 1,050,000 Bemis Company, Inc. 07/14/16, 0.67% 1,049,746 1,000,000 AstraZeneca PLC 07/15/16, 0.68% 999,736 2,000,000 Leggett & Platt, Incorporated 07/18/16, 0.73% 1,999,311 975,000 Leggett & Platt, Incorporated 07/19/16, 0.73% 974,644 1,225,000 Bacardi Corporation 07/20/16, 0.79% 1,224,489 1,700,000 Bell Canada 07/22/16, 0.77% 1,699,236 600,000 UnitedHealth Group Incorporated 07/22/16, 0.68% 599,762 1,450,000 Harley-Davidson Financial Services, Inc. 07/27/16, 0.70% 1,449,267 21,144,288 Variable Rate Security - 0.41% 2,138,647 Morgan Stanley Liquidity Funds Government Portfolio (Institutonal Class), 0.27% 2,138,647 TOTAL SHORT-TERM INVESTMENTS (cost $23,282,935) 23,282,935 TOTAL INVESTMENTS (cost $445,649,720) - 98.47% 514,614,897 OTHER ASSETS, NET OF LIABILITIES - 1.53% 8,001,175 TOTAL NET ASSETS (basis of percentages disclosed above) - 100% $ % Of netassets. As of June 30, 2016, investment cost for federal tax purposes was $438,131,676 and the tax basis components of unrealized appreciation/depreciation were as follows: Unrealized appreciation $ Unrealized depreciation (28,076,953 ) - Net unrealized appreciation $ 76,483,221 For information on the Fund's policies regarding the valuation of investments and other significant accounting policies, please refer to the Fund's most recent Semiannual or Annual Report to Shareholders. Various inputs are used in determining the value of the Fund's investments relating to Finanacial Accounting Standard No. 157. The three-tier hierarchy of inputs is summarized in the three broad Levels listed below. Level 1 - quoted prices in active markets for identical investments Level 2 - other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.) Level 3 - significant unobservable inputs (including the Fund’s own assumptions in determining the fair value of investments) The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of June 30, 2016 in valuing the Fund’s investments carried at value: Investments Valuation Inputs in Securities Level 1 - Common Stocks(1) $ Convertible Preferred Stock(1) 11,184,900 Variable Rate Security 2,138,647 Level 2 - Commercial Paper 21,144,288 Level 3 - None Total $514,614,897 (1) See Schedule above for further detail by industry Item 2. Controls and Procedures. (a) The Fund's principal executive officer and principal financial officer have concluded that the Fund's disclosure controls and procedures are sufficient to ensure that information required to be disclosed by the Fund in this Form N-Q was recorded, processed, summarized and reported within the time periods specified in the Securities and Exchange Commission's rules and forms, based upon such officers' evaluation of these controls and procedures as of a date within 90 days of the filing date of the report. (b) There were no significant changes or corrective actions with regard to significant deficiencies or material weaknesses in the Fund's internal controls or in other factors that could significantly affect the Fund's internal controls during the last fiscal quarter. Item 3. Exhibits. Certifications of Principal Executive Officer and Principal Financial Officer pursuant to Rule 30a-2(a) under the Act, attached hereto as part of EX-99.CERT. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant) Nicholas Equity Income Fund, Inc. By: /s/ David O. Nicholas Name: David O. Nicholas Title: Principal Executive Officer Date: 08/29/2016 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By: /s/ David O. Nicholas Name: David O. Nicholas Title: Principal Executive Officer Date: 08/29/2016 By: /s/ Jennifer R. Kloehn Name: Jennifer R. Kloehn Title: Principal Financial Officer Date: 08/29/2016
